Exhibit 10.3




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
June 26, 2017 (the “Amendment Effective Date”), is entered into by and between
Rexford Industrial Realty, Inc., a Maryland corporation (the “REIT”), Rexford
Industrial Realty, L.P., a Maryland limited partnership (the “Operating
Partnership”) and Howard Schwimmer (the “Executive”).
WHEREAS, the Executive is currently employed as Co-Chief Executive Officer of
the REIT and the Operating Partnership (the “Company”) pursuant to that certain
Employment Agreement, effective as of July 24, 2013, by and between the
Executive, the REIT and the Operating Partnership (the “Employment Agreement”);
and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
Section 2(b)(i) of the Employment Agreement is hereby amended to reflect the
Executive’s current Base Salary by replacing “$495,000 per annum” with “$550,000
per annum”.

2.
Section 4(a)(iii) of the Employment Agreement is hereby amended by replacing
“All outstanding equity awards” with “Any outstanding equity award, or any
portion thereof, that vests based solely on continued service to the Company and
that is”.

3.
Section 4(b) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“(b)    Death or Disability. Subject to Section 4(d) hereof, if the Executive
incurs a Separation from Service by reason of the Executive’s death or
Disability during the Employment Period, then in addition to the Accrued
Obligations, subject to the Executive’s or the Executive’s estate’s (as
applicable) execution, delivery to the Company and non-revocation of an
effective Release within sixty (60) days following the Date of Termination, (i)
the Executive (or the Executive’s estate, if applicable) shall be entitled to a
pro-rata Annual Bonus to which the Executive would have become entitled (if any)
for the fiscal year of the Company during which the Date of Termination occurs,
had the Executive remained employed through the payment date and based on the
achievement of any applicable performance goals or objectives, pro-rated based
on the number of days during such fiscal year that the Executive was employed by
the Company, payable in a single lump-sum payment on the date on which annual
bonuses are paid to the Company’s senior executives generally for such year, but
in no event later than March 15th of the calendar year immediately following the
calendar year in which the Date of Termination occurs (with the actual date
within such period determined by the Company in its sole discretion), and (ii)
any outstanding equity award, or any portion thereof, that vests based solely on
continued service to the Company and that is held by the Executive on the Date
of Termination shall immediately become fully vested and, as applicable,
exercisable.”
4.
Section 5 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“5.    Change in Control. Notwithstanding anything to the contrary contained in
this Agreement, in the event of a Change in Control (as defined in the Plan or
any successor plan thereto), any outstanding Company equity award, or any
portion thereof, that vests based solely on continued service to the Company and
that is held by the Executive as of such date shall immediately become fully
vested and, as applicable, exercisable.”


5.
Section 8(a) of the Employment Agreement is hereby amended by adding the
following as the last sentence thereof:

“Notwithstanding anything herein to the contrary, nothing herein is intended to
interfere with the Executive’s right to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator.”





--------------------------------------------------------------------------------




6.
This Amendment shall be and is hereby incorporated in and forms a part of the
Employment Agreement. Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.

7.
This Amendment and your rights hereunder shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.

8.
This Amendment may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.
REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation
 
 
 
By:
/s/ Michael S. Frankel
 
 
Name: Michael S. Frankel
 
Title: Co-Chief Executive Officer
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
Its:
General Partner
 
 
 
 
 
By:
/s/ Michael S. Frankel
 
 
Name: Michael S. Frankel
 
Title: Co-Chief Executive Officer
 
 
 
 
 
 
 
 
“EXECUTIVE”
 
 
 
 
/s/ Howard Schwimmer
 
Howard Schwimmer
 






